Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.         Applicant's Remarks on pages 7-11 regarding the 35 U.S.C. 102 and 103 rejection have been fully considered and are found unpersuasive in view of the amended claims by the Applicant.
           Applicant's Remarks on page 8 states “Kuchuk does not either disclose at least the following features of claim 1: using the obtained pressure measurements to determine, while continuing the pressure transient test, probabilistic estimates of input parameters of a pressure transient reservoir model”. Examiner in last non-final office action in page 5 explained that Kuchuk disclosed the above limitation in page 1, para [0005]. Moreover, in support that Kuchuk taught “while continuing the pressure transient test”, in page 4 para [0044]: “The calibration may continue with building a simulated history of the downhole flow rate for the well based on the geological reservoir model.” Here, the ‘simulated history of the downhole flow rate for the well’ is a part of pressure transient test.  Therefore, Kuchuk teaches using the obtained pressure measurements to determine, while continuing the pressure transient test, probabilistic estimates of input parameters of a pressure transient reservoir model. The argument has been fully considered but is found unpersuasive.
           Applicant amended claim 1 by including the features of claim 2 such as “terminating or modifying the pressure transient test in response to a determination that uncertainty in the estimated future production is below a predefined threshold value”. Since this amended aspect or last claim limitation of claim 1 is substantially similar as claim 2 and claim 2 had been rejected in page 7 of last non-final office action, therefore the rejection of  amended claim 1 will be modified with the previous rejections to claims 1 and 2 under 35 U.S.C. 103.
        Applicant's Remarks on page 8 concerning "series of pressure transient test" and on page 9 “Applicant is under the impression that the Examiner considers that the first and second series of pressure transient well tests as one unique pressure transient well test and … such interpretation goes beyond the actual scope of the disclosure” have been fully considered and are not found persuasive. Applicants argues that it is not reasonable to consider the first series and second series of well test as one unique well test. Examiner respectfully disagrees with this remark, because the previous office action did not argue that the ‘first and second series of pressure transient well tests might be one unique pressure transient well test.’ Even though Kuchuk disclosed in page 4 para [0042]: “The presently disclosed techniques can be used with various reservoirs, but may be particularly suited to low permeability reservoirs where the transient response of the well can last for years.”, Kuchuk did not indicate a specific time gap of performing the ‘series of pressure transient test’ in his disclosure (assuming the time gap of measuring the series of pressure transient test might be seconds, minutes, days, or years). As the tests in Kuchuk can be performed rapidly, seconds apart or less, then at least one embodiment of the disclosure of Kuchuk includes testing so close in time together to reasonably be considered a single test involving multiple data points. The last statement of para [0042] in Kuchuk’s 
         Applicant's Remarks on page 9-10 concerning “Kuchuk discloses in particular determining the parameters of a model after the first series of pressure transient test and determining updated parameters of the model after the second (or later) series of pressure transient test. There is no mention that in Kuchuk that such comparison influences in any way the performance of any series of transient tests, whether the first, the second or a third one that would take place after the second. Applicants understand that Examiner considers that the comparison of the parameters determined after first series of tests & updated parameters determined after second series of tests may be used to determine if a later third test is performed or not. If arguments of Examiner have been misunderstood, Applicants would like Examiner to give additional clarification on the rejection ground.” Examiner is providing additional clarification regarding subsequent tests after the first and second series in Kuchuk’s disclosure. Even Kuchuk didn’t mention or provide a decision of performing (or not) a third series of pressure test is taken based on the comparison of the model parameters determined after the first and second series of pressure tests, he mentioned about “Subsequent series of pressure transient tests” in page 4 para [0042]. Therefore, he the comparison of the parameters determined after first series of tests & updated parameters determined after second series of tests may be used to determine if a later third test is performed or not.” Kuchuk’s disclosure in page 4 para [0042] indicates in order to assess predictive accuracy of the model and have confidence in the production forecast, two series of subsequent test get compared to determine whether the well or reservoir model is changing with time. Therefore, there is no hint or indication by Kuchuk that comparison of two subsequent test result would influence the performance of any series of transient tests, whether the first, the second or a third one that would take place after the second. Therefore, Examiner’s interpretation doesn’t go beyond the actual scope of the disclosure and the argument/remark at page 9-10 have been fully considered but is found unpersuasive.
       Therefore, previous rejections regarding to 35 U.S.C. 102 and 103 have been maintained in this current office action and rejections are modified for the amended claims. 
                                                  Examiner Notes
3.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed  The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution. 
Claim Rejections - 35 USC § 102
 4.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


         Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuchuk et al. (Pub. No. US 2016/0116638A1).
Regarding claim 20, Kuchuk teaches An apparatus comprising:
           Kuchuk teaches a data acquisition system connected to well equipment to acquire downhole pressure data during a pressure transient test within a well at a wellsite (Kuchuk disclosed in page 2 para [0021]: FIG. 1 is a diagram that generally represents a procedure for collecting pressure and rate data from a well with a data acquisition system (block 22) and using it to extract the values of reservoir parameters. Therefore, it is understood that pressure transient test from a well is getting collected to the data acquisition system); 
           Kuchuk teaches a data analysis system programmed to predict, during the pressure transient test within the well, future production from the well by using the acquired downhole pressure data to determine probabilistic estimates of input parameters of a pressure transient reservoir model and estimating future production from the well based on the probabilistic estimates of the input parameters (Kuchuk discussed in page 1, para [0005]: a method for well production forecasting using a geological reservoir model and measured transient flow rate and pressure data includes calibrating the geological reservoir model. The calibration of geological reservoir model that includes analyzing a series of pressure transient well tests providing measured transient flow rate and pressure data for a well. The calibrating further includes fitting the geological reservoir model to the measured transient pressure data using the measured transient flow rate as input to estimate a first set of parameters for the geological reservoir model. The method also includes forecasting future production from the well using the calibrated geological reservoir model. In page 1, para [0006], Kuchuk mentioned about an apparatus that includes a Kuchuk stated that a computer system can be programmed to facilitate performance of the above-described methods for modelling and production forecasting. From this discussion, it is understood that programmed computer has been applied as a data analysis system to predict or forecast the future production from the well);
        and Kuchuk teaches to command terminating the pressure transient test in response to a determination that uncertainty in the estimated future production is below a predefined threshold value (Kuchuk disclosed in page 4 para [0042], “the method of forecasting production for a well includes using the geological reservoir model (in Fig. 2, block 52). More specifically, this more detailed model and its parameters can be used to predict the rate response of the well into the future, i.e., production forecasting (e.g. FIG. 3). This method may be repeated based on later testing (e.g., for a subsequent series of pressure transient tests) and the results can be compared to previous results to determine whether the well or reservoir model is changing with time. The pressures and flow rates measured during a later series of pressure build-up and/or drawdown well tests are compared to pressures and flow rates predicted by the geological reservoir model to assess predictive accuracy of the model. In at least some instances, the results of the workflow described above and the incorporation of any time dependency in the model parameters provide increased confidence in the production forecast.” Here, performing the pressure transient test at Kuchuk explicitly indicated about this in his disclosure in para [0028) Moreover, Kuchuk disclosed in page 4 para [0045]: “It will be appreciated that a computer system can be programmed to facilitate performance of the above-described methods for modelling and production forecasting … Coded application instructions 90 and data 92 are stored in the non-volatile memory … The coded application instructions 90 can be provided as software that may be executed by the processor 82 to enable various functionalities described herein. Non-limiting examples of these functionalities include the modelling and well production forecasting described above”. Here, the Coded application instructions are the command that would be used for performing any functionality such as for well production forecasting. Therefore this type of instruction or command is executed by the processor in the data acquisition/analysis system to terminate the pressure transient test in response to a determination that uncertainty in the estimated future production is below a predefined threshold value).

Claim Rejections - 35 U.S.C. 103
5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
           4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
            Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2016/0116638A1 to Kuchuk et al. (hereinafter Kuchuk) (submitted on IDS dated 03/05/2019) and in view of Conference Paper- August 2016 “Fast Proxy Models for Probabilistic Evaluation of Downhole Fluid Sampling Operations” (hereinafter “Proxy Model”), submitted on IDS dated 07/13/2018.
           Regarding claim 1, Kuchuk teaches A method for predicting future production from a well, the method comprising: (Kuchuk discussed in abstract of 
           Kuchuk teaches beginning a pressure transient test within a well at a wellsite (Kuchuk disclosed in page 1, para [0005] and in Fig. 1 that a method for forecasting well production where a geological reservoir model has been calibrated. This calibration includes analyzing a series of pressure transient well tests providing measured transient flow rate and pressure data for a well);
           Kuchuk teaches obtaining pressure measurements of well fluid during the pressure transient test (Kuchuk disclosed in page 2, para [0021] that FIG. 1 illustrates a general overview of some methods that used to gather, model, analyze, and interpret the data measured during well tests (e.g., pressure transient tests and production tests) along with other types data to determine a final geological reservoir model and formation properties. More specifically, FIG. 1 is a diagram that generally represents a procedure for collecting pressure and rate data from a well with a data acquisition system); 
          Kuchuk teaches using the obtained pressure measurements to determine, while continuing the pressure transient test, probabilistic estimates of input parameters of a pressure transient reservoir model (Kuchuk disclosed in page 1, para [0005]: “the calibration of geological reservoir model that includes analyzing a series of pressure transient well tests providing measured transient flow rate and pressure data for a well. The calibrating further includes fitting the geological reservoir model to the measured transient pressure data using the measured transient flow rate as input to Kuchuk indicated about continuing the pressure transient test in this disclosure);
          Kuchuk teaches estimating future production from the well based on the probabilistic estimates of the input parameters of the pressure transient reservoir model (Kuchuk disclosed in page 1, para [0005] and in Fig. 1 that a method for forecasting future production from the well where a geological reservoir model has been used to calibrate. This calibration of geological reservoir model includes analyzing a series of pressure transient well tests providing measured transient flow rate and pressure data for a well. The calibrating further includes fitting the geological reservoir model to the measured transient pressure data using the measured transient flow rate as input to estimate a first set of parameters for the geological reservoir model).
         and Kuchuk teaches terminating or modifying the pressure transient test in response to a determination that uncertainty in the estimated future production is below a predefined threshold value (Kuchuk disclosed in page 4 para [0042], “the method of forecasting production for a well includes using the geological reservoir model (in Fig. 2, block 52). More specifically, this more detailed model and its parameters can be used to predict the rate response of the well into the future, i.e., production forecasting (e.g. FIG. 3). This method may be repeated based on later testing (e.g., for a subsequent series of pressure transient tests) and the results can be to assess predictive accuracy of the model. In at least some instances, the results of the workflow described above and the incorporation of any time dependency in the model parameters provide increased confidence in the production forecast.” Here, performing the pressure transient test at the geological reservoir model and predictive accuracy of the model has been assessed in order to determine whether the uncertainty is below a predefined threshold value, i.e. if not meeting the certain predefined condition value, which indicates in response to a determination that uncertainty in the estimated future production is below a predefined threshold value, then the pressure transient test might get terminated or modified in this scenario (Kuchuk explicitly indicated about this in his disclosure in para [0028)).
         However, Kuchuk introduced about inversion in page 3, para [0030], but didn’t provide any further detail, Kuchuk doesn’t teach using the obtained pressure measurements to determine, through inversion and estimating future production determined through inversion.
         Proxy Model teaches using the obtained pressure measurements to determine, through inversion and estimating future production determined through inversion (According to Spec., in the present application page 8, para [0028], the applicants disclosed a method for real-time pressure transient inversion constructed using a proxy-model. Therefore, in Proxy Model, the authors of the conference paper discussed in page 2 of summary section, about the impact of model parameterization 
         Therefore, Kuchuk and Proxy Model are analogous because they are related to understand the method for predicting or forecasting future production from well.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuchuk and
Proxy Model that estimates future production from the well which is based on the probabilistic estimates of the input parameters of the pressure transient test that is determined through inversion. One of ordinary skill in the art would have been motivated to make such a combination because by gathering and analyzing the obtained pressure measurements through the pressure transient test, probabilistic estimates of input parameters of a pressure transient reservoir model and determining the future production through inversion (Kuchuk disclosed in Fig. 1, page 1, para [0005], page 2, para [0021] and Proxy Model disclosed in page 2 of summary section).
          Regarding claim 3, Kuchuk and Proxy Model teach The method of claim 1, wherein using the obtained pressure measurements to determine probabilistic estimates of input parameters of the pressure transient reservoir model includes using the obtained pressure measurements to update previous probabilistic estimates of input parameters of the pressure transient reservoir model (Kuchuk disclosed in page 1 para [0005] and in Fig. 1 that a method for forecasting future production from the well where a geological reservoir model has been used to calibrate. The calibrating includes fitting the geological reservoir model to the measured transient 
           Regarding claim 4, Kuchuk and Proxy Model teach The method of claim 1, comprising providing initial probabilistic estimates of input parameters of the pressure transient reservoir model before beginning the pressure transient test within the well (Kuchuk discussed in page 1 para [0003], that indirect measurements such as detailed geological description, outcrop data, etc., and direct measurements 
        Regarding claim 5, Kuchuk and Proxy Model teach The method of claim 1, comprising: Kuchuk teaches using the obtained pressure measurements to iteratively update, and while continuing the pressure transient test, the probabilistic estimates of input parameters of the pressure transient reservoir model; and iteratively refining an estimation of future production from the well based on the iteratively updated probabilistic estimates of the input parameters of the pressure transient reservoir model (Kuchuk disclosed in page 2, para [0021] and [0022], it has been discussed that FIG. 1 is a diagram which generally represents a procedure for collecting pressure and rate data from a well with a data acquisition system (block 22) and using it to extract the values of reservoir parameters, this can be an iterative procedure in which initial guesses at the parameter values are refined. The system identification in Fig. 1 (block 26 and 28) can include identifying reservoir or formation features such as a particular flow regime and estimates well and reservoir parameters. Once the system characteristics are understood, parameters dominating the flow during each regime can be inferred and refined. Regression Software has been used to alter the parameter values to most closely fit the data (blocks 30, 32, 34). From 
        However, Kuchuk introduced about inversion, but doesn’t teach using the obtained pressure measurements to iteratively update through inversion and iteratively refining an estimation of future production from the well determined through inversion.
         Proxy Model teaches using the obtained pressure measurements to iteratively update through inversion and iteratively refining an estimation of future production from the well determined through inversion (According to Spec., in the present application page 8, para [0028], the applicants disclosed a method for real-time pressure transient inversion constructed using a proxy-model. Therefore, in Proxy Model, the authors of the conference paper discussed in page 2 of summary section, about the impact of model parameterization and input space sampling on the proxy accuracy. Through extensive validation, they demonstrated that the average proxy prediction errors are less than 5% for the whole fluid sampling process and over relevant ranges of formation and fluid properties. The last paragraph in page 8, the authors performed numerical experiments to estimate the number of samples or input parameters required for proxy model fitting in order to achieve the desired prediction 
         Therefore, Kuchuk and Proxy Model are analogous because they are related to understand the method of refining the future production from the well, where updated estimation of the input parameters of the pressure transient reservoir model had determined through inversion process. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuchuk and Proxy Model that estimates future production from the well which is based on the probabilistic estimates of the input parameters of the pressure transient test that is determined through inversion. One of ordinary skill in the art would have been motivated to make such a combination because the obtained pressure measurements in the pressure transient test, the extracted values of reservoir parameters, where initial guesses at the parameter values are refined or updated through an iterative procedure and determining the future production through inversion (Kuchuk disclosed in Fig. 1, page 1, para [0005], page 2, para [0021], [0022] and
Proxy Model disclosed in page 2 of summary section and last paragraph of page 8).
         Regarding claim 6, Kuchuk and Proxy Model teach The method of claim 1, wherein estimating future production from the well based on the probabilistic estimates of the input parameters of the pressure transient reservoir model is performed during the pressure transient test (Kuchuk disclosed in page 1, para [0005] and in Fig. 1 that a method for forecasting future production from the well where a geological reservoir model has been used to calibrate. This calibration of geological reservoir model includes analyzing a series of pressure transient well tests providing 
         However, Kuchuk introduced about inversion, but doesn’t teach estimating future production from the well determined through inversion.
         Proxy Model teaches estimating future production from the well determined through inversion (According to Spec., in the present application page 8, para [0028], the applicants disclosed a method for real-time pressure transient inversion constructed using a proxy-model. In Proxy Model, the authors of the conference paper discussed in page 2 of summary section, about the impact of model parameterization and input space sampling on the proxy accuracy. Through extensive validation, they demonstrated that the average proxy prediction errors are less than 5% for the whole fluid sampling process and over relevant ranges of formation and fluid properties).
         Therefore, Kuchuk and Proxy Model are analogous because they are related to understand the method for predicting or forecasting future production from well.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuchuk and
Proxy Model that estimates future production from the well which is based on the probabilistic estimates of the input parameters of the pressure transient test that is determined through inversion. One of ordinary skill in the art would have been motivated to make such a combination because by gathering and analyzing the obtained pressure measurements through the pressure transient test, probabilistic estimates of input Kuchuk disclosed in Fig. 1, page 1, para [0005], page 2, para [0021] and Proxy Model disclosed in page 2 of summary section).
         Regarding claim 7, Kuchuk and Proxy Model teach The method of claim 1, wherein estimating future production from the well based on the probabilistic estimates of the input parameters of the pressure transient reservoir model includes using the probabilistic estimates of the input parameters of the pressure transient reservoir model (Kuchuk disclosed in page 1, para [0005] and in Fig. 1 that a method for forecasting future production from the well where a geological reservoir model has been used to calibrate. This calibration of geological reservoir model includes analyzing a series of pressure transient well tests providing measured transient flow rate and pressure data for a well. The calibrating further includes fitting the geological reservoir model to the measured transient pressure data using the measured transient flow rate as input to estimate a first set of parameters for the geological reservoir model).
         However, Kuchuk doesn’t teach estimating future production from the well determined through inversion as input parameters of a production prediction reservoir model.
         Proxy Model teaches estimating future production from the well determined through inversion as input parameters of a production prediction reservoir model (According to Spec., in the present application page 8, para [0028], the applicants disclosed a method for real-time pressure transient inversion constructed using a proxy-model. Even Kuchuk introduced about inversion in page 3, para [0030], didn’t provide 
          Therefore, Kuchuk and Proxy Model are analogous because they are related to understand the method for predicting or forecasting future production from well that is determined through inversion Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuchuk and Proxy Model that estimates future production from the well which is based on the probabilistic estimates of the input parameters of the pressure transient test that is determined through inversion. One of ordinary skill in the art would have been motivated to make such a combination because by gathering and analyzing the obtained pressure measurements through the pressure transient test, probabilistic estimates of input parameters of a pressure transient reservoir model and determining the future production through inversion (Kuchuk disclosed in Fig. 1, page
1, para [0005], page 2, para [0021] and Proxy Model disclosed in page 2 of summary section and in page 7).
         Regarding claim 8, Kuchuk and Proxy Model teach The method of claim 1, wherein Kuchuk teaches using the obtained pressure measurements to determine the probabilistic estimates of input parameters of the pressure transient reservoir model includes using the obtained pressure measurements to determine the probabilistic estimates of input parameters of the pressure transient reservoir model (Kuchuk disclosed in page 1, para [0005] and in Fig. 1 that a method for forecasting future production from the well where a geological reservoir model has been used to calibrate. This calibration of geological reservoir model includes analyzing a series of pressure transient well tests providing measured transient flow rate and pressure data for a well. The calibrating further includes fitting the geological reservoir model to the measured transient pressure data using the measured transient flow rate as input to estimate a first set of parameters for the geological reservoir model)
        However, Kuchuk introduced about inversion in page 3, para [0030], didn’t provide any further detail about it and doesn’t teach determine the probabilistic estimates of input parameters of the pressure transient reservoir model via inversion of an approximation of the pressure transient reservoir model.
          Proxy Model teaches determine the probabilistic estimates of input parameters … via inversion of an approximation of the pressure transient reservoir model (The authors of the conference paper Proxy Model discussed in page 7, about the approximation where the proxy model is based on. Moreover, the authors shown a table where six parameters being used for formation and fluid properties for proxy model coverage and mentioned that proper grouping and scaling of proxy model inputs and outputs has a significant impact on prediction accuracy. Therefore, it is understood that estimates of input parameters that effects or play an important role in proxy model i.e. in inversion).
Kuchuk and Proxy Model are analogous because they are related to understand the method for predicting or forecasting future production from well.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuchuk and
Proxy Model that estimates future production from the well which is based on the probabilistic estimates of the input parameters of the pressure transient test that is determined through inversion of approximation. One of ordinary skill in the art would have been motivated to make such a combination because by gathering and analyzing the obtained pressure measurements through the pressure transient test, probabilistic estimates of input parameters of a pressure transient reservoir model and determining the future production through the approximation where the proxy model is based on
(Kuchuk disclosed in Fig. 1, page 1, para [0005], page 2, para [0021] and Proxy Model disclosed in page 2 of summary section and in page 7).
          Regarding claim 9, Kuchuk and Proxy Model teach The method of claim 8, comprising Kuchuk teaches …. of the pressure transient reservoir model (Kuchuk  discussed about pressure transient reservoir model in page 1, para [0005], in Fig. 2 and Fig. 5 which are flowcharts representative of a process for well production forecasting using a geological reservoir model).
         Kuchuk doesn’t teach constructing the approximation … 
         Proxy Model teaches constructing the approximation … (Proxy Model mentioned that the purpose of their paper is to construct high-fidelity accurate proxy models for the fluid sampling problem (in page 3) and they used a proxy model that is based on kriging approximation (in page 7)).
Kuchuk and Proxy Model are analogous because they are related to understand the method for predicting or forecasting future production from well.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuchuk and
Proxy Model that estimates future production from the well which is based on the probabilistic estimates of the input parameters of the pressure transient test that is determined through inversion of approximation. One of ordinary skill in the art would have been motivated to make such a combination because by gathering and analyzing the obtained pressure measurements through the pressure transient test, probabilistic estimates of input parameters of a pressure transient reservoir model and determining the future production through the approximation where the proxy model is based on.
(Kuchuk disclosed in Fig. 1, page 1, para [0005], page 2, para [0021] and Proxy Model disclosed in page 2 of summary section and in page 7)
         Regarding claim 10, Kuchuk and Proxy Model teach The method of claim 9, wherein Kuchuk teaches …. of the pressure transient reservoir model (Kuchuk  discussed about pressure transient reservoir model in page 1, para [0005], in Fig. 2 and Fig. 5 which are flowcharts representative of a process for well production forecasting using a geological reservoir model).
          Kuchuk doesn’t teach constructing the approximation … includes constructing the approximation … via polynomial chaos expansion or constructing a kriging-based approximation of the pressure transient reservoir model
Proxy Model teaches constructing the approximation … includes constructing the approximation … via polynomial chaos expansion or constructing a kriging-based approximation … (In Proxy Model, the authors mentioned the purpose of their paper is to construct high-fidelity accurate proxy models for the fluid sampling problem (in page 3) and they used a proxy model that is based on kriging approximation (in page 7). Moreover, the authors used, polynomial chaos expansion to compute first-order sensitivity indices for computational efficiency that reflect the relative contribution to variance of model prediction (in page 14)).
        Therefore, Kuchuk and Proxy Model are analogous because they are related to understand the method for predicting or forecasting future production from well.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuchuk and
Proxy Model that estimates future production from the well which is based on the probabilistic estimates of the input parameters of the pressure transient test that is determined through inversion of approximation. One of ordinary skill in the art would have been motivated to make such a combination because by gathering and analyzing the obtained pressure measurements through the pressure transient test, probabilistic estimates of input parameters of a pressure transient reservoir model and determining the future production through the approximation where the proxy model is based on.
(Kuchuk disclosed in Fig. 1, page 1, para [0005], page 2, para [0021] and Proxy Model disclosed in page 2 of summary section and in page 7)
         Regarding claim 11, Kuchuk and Proxy Model teach The method of claim 1, comprising Kuchuk teaches …. of the pressure transient reservoir model (Kuchuk  
          Kuchuk doesn’t teach performing a global sensitivity analysis to quantify contributions of uncertainty in the input parameters … to uncertainty in an output …, wherein performing the global sensitivity analysis includes constructing an approximation …
         Proxy Model teaches performing a global sensitivity analysis to quantify contributions of uncertainty in the input parameters … to uncertainty in an output …, wherein performing the global sensitivity analysis includes constructing an approximation … (The authors in Proxy Model mentioned the purpose of their paper is to construct high-fidelity accurate proxy models for the fluid sampling problem (in page 3) and they used a proxy model that is based on kriging approximation (in page 7). The authors of this paper mentioned in summary and conclusion section that they have demonstrated the proxy models enable rapid quantification of uncertainty in sampling time and pinpointing of high-impact parameters contributing substantially to the uncertainty through global sensitivity analysis. In page 13 and 14 the authors discussed about uncertainty analysis where five parameters have been considered. Then they presented two results of uncertainty analysis that were enabled by using proxy models to compute the result (output of their experiment) with different figures. Then they addressed about quantifying relative contributions to the uncertainty (output of their experiment), due to uncertainty in individual input parameters using Global Sensitivity Analysis (GSA). For computational efficiency, they used polynomial chaos expansion to 
        Therefore, Kuchuk and Proxy Model are analogous because they are related to understand the method for predicting or forecasting future production from well.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuchuk and
Proxy Model that estimates future production from the well which is based on the probabilistic estimates of the input parameters of the pressure transient test that is determined through inversion of approximation. One of ordinary skill in the art would have been motivated to make such a combination because by gathering and analyzing the obtained pressure measurements through the pressure transient test, probabilistic estimates of input parameters of a pressure transient reservoir model and determining the future production through the approximation where the proxy model is based on.
(Kuchuk disclosed in Fig. 1, page 1, para [0005], page 2, para [0021] and Proxy Model disclosed in page 2 of summary section and in page 7)
         Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over
Pub. No. US 2016/0116638A1 to Kuchuk et al. (hereinafter Kuchuk); submitted on
IDS dated 03/05/2019, in view of Conference Paper- August 2016 “Fast Proxy
Models for Probabilistic Evaluation of Downhole Fluid Sampling Operations” (hereinafter “Proxy Model”), submitted on IDS dated 07/13/2018 and further in view of US 2015/0355374A1 to Morton et al. (hereinafter Morton).
          Regarding claim 12, Kuchuk and Proxy Model teach The method of claim 1, comprising: Kuchuk teaches defining the pressure transient reservoir model and a production prediction reservoir model (Kuchuk disclosed in page 1, para [0005], a method for well production forecasting using a geological reservoir model and measured transient flow rate and pressure data includes calibrating the geological reservoir model. This calibrating includes analyzing a series of pressure transient well tests providing measured transient flow rate and pressure data for a well. The calibrating further includes fitting the geological reservoir model to the measured transient pressure data using the measured transient flow rate as input to estimate a first set of parameters for the geological reservoir model (i.e. pressure transient reservoir model). The calibrated model can be used to forecast future well production (i.e. production prediction reservoir model). Moreover, Fig. 2 and Fig. 5 are flowcharts representative of a process for well production forecasting using a geological reservoir model);
        However, Kuchuk and Proxy Model don’t teach defining uncertain input parameters; defining probability distributions for the uncertain input parameters; generating forward realizations …; generating forward realizations …; quantifying contributions of uncertainty in the input parameters to uncertainty in a pressure transient response output …; quantifying contributions of uncertainty in the input parameters to uncertainty in a predicted production output …; comparing the quantified contributions 
          Morton teaches defining uncertain input parameters (Morton disclosed in page 7, para [0062]: when the input parameters are uncertain it is instructive to look at global sensitivity analysis (GSA) that quantifies the relation between uncertainties in the input parameters and uncertainty in the model outcome. Also in page 7, para [0063]: GSA allows one to quantify individual contributions of the uncertain input parameters to the total variance of the model prediction via sensitivity indices.);
         Morton teaches defining probability distributions for the uncertain input parameters (Morton disclosed in page 7, para [0063]: letting uncertainty in the prediction of the model Y be characterized by its variance V(Y). The inventors in this Patent application estimated the contributions to V(Y) due to the uncertainties in the input parameters {X}. Moreover, in page 7, para [0064]: Since the true value of X is not known, a priori, then the expected value of Y is estimated when X, is fixed anywhere within its possible range, while the rest of the input parameters X are varied according to their respective probability distributions. From this discussion it is understood, that Morton mentioned about probability distributions of uncertain input parameters);
Morton teaches generating forward realizations … (Morton mentioned about forward model in page 9, para [0082] and [0084], the investigation of the sensitivity of geological modeling parameters during well test was performed with a forward model and GSA, combined with an accurate forward model, provides a methodology for pressure transient test planning in complicated geological environments. From this disclosure, the forward realization has been mentioned explicitly);
          Morton teaches generating forward realizations … (Morton mentioned about forward model in page 9, para [0082] and [0084], that the investigation of the sensitivity of geological modeling parameters during well test was performed with a forward model, therefore the forward realization has been mentioned here explicitly);
         Morton teaches quantifying contributions of uncertainty in the input parameters to uncertainty in a pressure transient response output … (Morton disclosed in page 7, para [0062]: Sensitivity analysis in general is quantifying relevance of input parameters in computing model predictions. However, when the input parameters are uncertain it is instructive to look at global sensitivity analysis that quantifies the relation between uncertainties in the input parameters and uncertainty in the model outcome. From this disclosure, it is understood that the use of a sensitivity analysis for a reservoir model to determine how uncertainty in the input parameters of the reservoir model impacts uncertainty in the output of the model. The results of the sensitivity analysis can be used to design (i.e., create or modify) a well test plan to facilitate acquisition of information about uncertain parameters. Therefore, uncertainty in the input parameters can be quantified to uncertainty in a pressure transient response output of pressure transient reservoir model);
          Morton teaches quantifying contributions of uncertainty in the input parameters to uncertainty in a predicted production output of the production prediction reservoir model (Morton discussed about quantifying of input parameters in computing model predictions (in page 7, para [0062]). Moreover, Morton disclosed in page 10, para [0090]: in FIG. 29 that is represented by flow chart. This process includes determining uncertainties of input parameters of a reservoir model using GSA (block92), which can include determining time-varying contributions of multiple uncertain parameters of the reservoir model to uncertainty in an output of the reservoir model. From this disclosure, it is understood that the use of a sensitivity analysis for a reservoir model to determine how uncertainty in the input parameters of the reservoir model impacts uncertainty in the output of the model. The results of the sensitivity analysis can be used to design (i.e., create or modify) a well test plan to facilitate acquisition of information about uncertain parameters. Therefore, uncertainty in the input parameters can be quantified to uncertainty in a production prediction output of production prediction reservoir model);
          Morton teaches comparing the quantified contributions of uncertainty in the input parameters to uncertainty in the pressure transient response output with the quantified contributions of uncertainty in the input parameters to uncertainty in the predicted production output (Morton disclosed in page 10, para [0090]: in FIG. 29 that is represented by flow chart. This process includes determining uncertainties of input parameters of a reservoir model using GSA (block92), which can include determining time-varying contributions of multiple uncertain parameters of the reservoir model to uncertainty in an output of the reservoir model. Therefore, uncertainty in the Morton discussed that systematic computer experimentation allows the study of the input-output relationships in a complicated reservoir model, which involves many uncertain input variables interacting with each other, and resulting in nonlinear output responses. Therefore, it is understood from this above discussion that it is possible to compare the quantified contributions of uncertainty in the input parameters to uncertainty in the pressure transient response output and predicted production output); 
        and Morton teaches refining the pressure transient test to be performed within the well at the wellsite based on the comparison of the quantified contributions of uncertainty in the input parameters to the uncertainties in the pressure transient response output and the predicted production output so as to reduce uncertainty in the estimated future production (Morton discussed in page 3, para [0037], that systematic computer experimentation allows the study of the input-output relationships in a complicated reservoir model, which involves many uncertain input variables interacting with each other, and resulting in nonlinear output responses. Therefore, it is understood from this above discussion that it is possible to compare the quantified contributions of uncertainty in the input parameters to uncertainty in the pressure transient response output and predicted production output. Moreover, Morton disclosed in abstract sensitivity analysis is being performed to identify input parameter of the reservoir model that can be estimated from pressure transient test data collected from a well location, i.e. pressure transient test data being performed at the well location. In page 9, para [0085], Morton discussed that when several uncertain 
            Therefore, Kuchuk, Proxy Model and Morton are analogous because they are related to understand the method of predicting the future production from the well, where uncertain input parameters have been defined, quantified and quantified uncertain input parameters have been compared to the output of the pressure transient and predicted production reservoir model. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuchuk and Proxy Model with Morton that estimates future production from the well which is based on the defining, quantifying of uncertainty input parameters and comparing the uncertainty input parameters to uncertainty output of pressure transient and predicted production and based on this compared result, a refining of identified uncertain parameters performed that helps to reduce uncertainty in the estimated future production of pressure transient reservoir model and a production Kuchuk disclosed in Fig. 1, 2, 5. page 1, para [0005], page 2, para [0021], [0022], Proxy Model disclosed in page 2,8, 13, 14 and Morton disclosed in page 2, 7, 9).
        Regarding claim 13, Kuchuk, Proxy Model and Morton teach The method of claim 12, wherein Morton teaches quantifying contributions of uncertainty in the input parameters to uncertainties in the pressure transient response output and the predicted production output includes performing global sensitivity analysis to quantify the contributions (Morton disclosed in page 7, para [0062]: Sensitivity analysis in general is quantifying relevance of input parameters in computing model predictions. However, when the input parameters are uncertain it is instructive to look at global sensitivity analysis that quantifies the relation between uncertainties in the input parameters and uncertainty in the model outcome. Moreover, Morton disclosed in page 10, para [0090]: in FIG. 29 that is represented by flow chart. This process includes determining uncertainties of input parameters of a reservoir model using GSA (block92), which can include determining time-varying contributions of multiple uncertain parameters of the reservoir model to uncertainty in an output of the reservoir model. From this disclosure, it is understood that the use of global sensitivity analysis for a reservoir model to determine how uncertainty in the input parameters of the reservoir model impacts uncertainty in the output of the model. The results of the sensitivity .    
          Regarding claim 14, Kuchuk, Proxy Model and Morton teach The method of claim 13, wherein Kuchuk teaches … of the pressure transient reservoir model and the production prediction reservoir model (Kuchuk disclosed in page 1, para [0005], a method for well production forecasting using a geological reservoir model and measured transient flow rate and pressure data includes calibrating the geological reservoir model. This calibrating includes analyzing a series of pressure transient well tests providing measured transient flow rate and pressure data for a well. The calibrating further includes fitting the geological reservoir model to the measured transient pressure data using the measured transient flow rate as input to estimate a first set of parameters for the geological reservoir model (i.e. pressure transient reservoir model). The calibrated model can be used to forecast future well production (i.e. production prediction reservoir model). Moreover, Fig. 2 and Fig. 5 are flowcharts representative of a process for well production forecasting using a geological reservoir model). 
          Kuchuk and Proxy Model don’t teach performing global sensitivity analysis to quantify the contributions includes constructing approximations …
         Morton teaches performing global sensitivity analysis to quantify the contributions includes constructing approximations … (Morton disclosed in page 7, para [0062]: Sensitivity analysis in general is quantifying relevance of input parameters in computing model predictions. However, when the input parameters are 
          Therefore, Kuchuk, Proxy Model and Morton are analogous because they are related to understand the method of predicting the future production from the well, where uncertain input parameters have been defined, quantified and quantified uncertain input parameters have been compared to the output of the pressure transient and predicted production reservoir model. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuchuk and Proxy Model with Morton that estimates future production from the well which is based on the defining, quantifying of uncertainty input parameters and comparing the uncertainty input parameters to uncertainty output of pressure transient and predicted production and based on this compared result, a refining of identified uncertain parameters performed that helps to reduce uncertainty in the estimated future production of pressure transient reservoir model and a production prediction reservoir model. One of ordinary skill in the art would have been motivated to make such a combination because it is necessary to define, quantify and allows the study of the input-output relationships i.e. compare the uncertainty input parameters to the uncertainty output of pressure transient and predicted production and by identifying uncertain parameters helps to reduce uncertainty in the prediction of future production. (Kuchuk disclosed in Fig. 1, 2, 5. page 1, para [0005], page 2, para [0021], [0022], Proxy Model disclosed in page 2,8, 13, 14 and Morton disclosed in page 2, 7, 9).
           Regarding claim 15, Kuchuk, Proxy Model and Morton teach The method of claim 12, while continuing the pressure transient test, probabilistic estimates of input parameters of the pressure transient reservoir model (Kuchuk disclosed in page 1, para [0005], the calibration of geological reservoir model that includes analyzing a series of pressure transient well tests providing measured transient flow rate and pressure data for a well. The calibrating further includes fitting the geological reservoir model to the measured transient pressure data using the measured transient flow rate as input to estimate a first set of parameters for the geological reservoir model).
           Even Kuchuk introduced about inversion in page 3, para [0030], didn’t provide any further detail about it. Kuchuk doesn’t teach … to determine, through inversion 
           Proxy Model teaches … to determine, through inversion …. (According to Spec., in the present application page 8, para [0028], the applicants disclosed a method for real-time pressure transient inversion constructed using a proxy-model. In Proxy Model, the authors of the conference paper discussed in page 2 of summary section, about the impact of model parameterization and input space sampling on the proxy accuracy. Through extensive validation, they demonstrated that the average proxy prediction errors are less than 5% for the whole fluid sampling process and over relevant ranges of formation and fluid properties);
          Therefore, Kuchuk and Proxy Model are analogous because they are related to understand the method for predicting or forecasting future production from well.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuchuk and
Proxy Model that estimates future production from the well which is based on the probabilistic estimates of the input parameters of the pressure transient test that is determined through inversion of approximation. One of ordinary skill in the art would 
(Kuchuk disclosed in Fig. 1, page 1, para [0005], page 2, para [0021] and Proxy Model disclosed in page 2 of summary section and in page 7)
          However, Kuchuk and Proxy Model doesn’t teach defining probability distributions for the uncertain input parameters includes using the obtained pressure measurements …
          And wherein Morton teaches defining probability distributions for the uncertain input parameters includes using the obtained pressure measurements … (Morton disclosed in page 7, para [0063]: letting uncertainty in the prediction of the model Y be characterized by its variance V(Y). The inventors in this Patent application estimated the contributions to V(Y) due to the uncertainties in the input parameters {X}. Moreover, in page 7, para [0064]: Since the true value of X is not known, a priori, then the expected value of Y is estimated when X, is fixed anywhere within its possible range, while the rest of the input parameters X are varied according to their respective probability distributions. From this discussion it is understood, that Morton mentioned about probability distributions of uncertain input parameters).
         Therefore, Kuchuk, Proxy Model and Morton are analogous because they are related to understand the method of predicting the future production from the well, where uncertain input parameters have been defined, quantified and quantified uncertain input parameters have been compared to the output of the pressure transient  to combine the teachings of Kuchuk and Proxy Model with Morton that estimates future production from the well which is based on the defining, quantifying of uncertainty input parameters and comparing the uncertainty input parameters to uncertainty output of pressure transient and predicted production and based on this compared result, a refining of identified uncertain parameters performed that helps to reduce uncertainty in the estimated future production of pressure transient reservoir model and a production prediction reservoir model. One of ordinary skill in the art would have been motivated to make such a combination because it is necessary to define, quantify and allows the study of the input-output relationships i.e. compare the uncertainty input parameters to the uncertainty output of pressure transient and predicted production and by identifying uncertain parameters helps to reduce uncertainty in the prediction of future production. (Kuchuk disclosed in Fig. 1, 2, 5. page 1, para [0005], page 2, para [0021], [0022], Proxy Model disclosed in page 2,8, 13, 14 and Morton disclosed in page 2, 7, 9).
          Regarding claim 16, Kuchuk, Proxy Model and Morton teach The method of claim 15, further Morton teaches comprising terminating the pressure transient test based on the comparison of the quantified contributions of uncertainty in the input parameters to the uncertainties in the pressure transient response output and the predicted production output if further uncertainty reduction in the estimated future production from the well is deemed unattainable from further continuing the pressure transient test (Morton disclosed in page 10, para [0090]: in FIG. 29 that is represented by flow chart. This process includes determining Morton discussed that systematic computer experimentation allows the study of the input-output relationships in a complicated reservoir model, which involves many uncertain input variables interacting with each other, and resulting in nonlinear output responses. Therefore, it is understood from this above discussion that it is possible to compare the quantified contributions of uncertainty in the input parameters to uncertainty in the pressure transient response output and predicted production output. In page 9, para [0085], Morton discussed when several uncertain parameters are identified with GSA to have high sensitivity, complementary measurements can be planned to reduce the uncertainty in one or several of the uncertain parameters. For instance, identifying additional measurements to be taken to reduce uncertainty in one or more identified uncertain parameters. The sensitivity analysis could then again be performed with reduced ranges of uncertainty for one or more of the identified uncertain parameters based on the additional measurements. Individual contributions of one or more of the identified uncertain parameters toward variance of pressure or pressure derivative response during a pressure transient well test could also be compared to the accuracy of the measurement. Further, the initial test plan may be disregarded if GSA identifies that the uncertain parameter of interest cannot be determined from the proposed test. From this discussion, it can be concluded that pressure transient well test might get .
         Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2016/0116638A1 to Kuchuk et al. (hereinafter Kuchuk); submitted on IDS dated 03/05/2019, in view of Conference Paper- August 2016 “Fast Proxy Models for Probabilistic Evaluation of Downhole Fluid Sampling Operations” (hereinafter “Proxy Model”), submitted on IDS dated 07/13/2018 and further in view of a paper “Real Time Well Testing: A Game Changer–Experience and Lessons Learned Over 100 Well Tests Performed In the North Sea” from SPE (Society of Petroleum Engineering) by F Hollaender et al. (hereinafter Hollaender) 
         Regarding claim 21, Kuchuk and Proxy Model teach The method of claim 1, wherein Kuchuk teaches using the obtained pressure measurements to determine probabilistic estimates of input parameters of a pressure transient reservoir model (Kuchuk disclosed in page 1, para [0005]: “the calibration of geological reservoir model that includes analyzing a series of pressure transient well tests providing measured transient flow rate and pressure data for a well. The calibrating further includes fitting the geological reservoir model to the measured transient pressure data using the measured transient flow rate as input to estimate a first set of parameters for the geological reservoir model. Moreover, in page 4 para [0044]: “The calibration may continue with building a simulated history of the downhole flow rate for the well based on the geological reservoir model.” Here, the ‘simulated history of the downhole flow rate for the well’ is a part of pressure transient test, it is Kuchuk indicated about continuing the pressure transient test in this disclosure);
        However, Kuchuk and Proxy Model don’t teach the pressure measurements of well fluid are acquired downhole by one or more pressure gauges, wherein the method further includes: transmitting at the surface the pressure measurements while continuing the pressure transient test via a telemetry system, and estimating future production from the well are performed by a computer situated at surface and interfaced with the telemetry system.
         wherein Hollaender teaches the pressure measurements of well fluid are acquired downhole by one or more pressure gauges, wherein the method further includes: (Hollaender discussed in 2nd paragraph of Abstract that The real-time well testing approach presented in this paper throughout the 100 real-time well tests completed in the North sea and recently developed downhole tools and components controlled remotely via a wireless acoustic telemetry system and providing real-time access to downhole pressure data. Also, it has been stated in page 5-6 under ‘Data transmission from bottom hole pressure gauges’ section: “Bottom hole pressure is one of the most important parameters acquired during a well test. It is used for pressure transient analysis, evaluation of well deliverability but also to ensure the representivity of fluid samples … To optimize a test program using bottomhole pressure data, real-time well testing services have increasingly leveraged the use of wellbore acoustic wireless telemetry systems. More tests have also been performed by utilizing information from permanent bottomhole pressure gauges and delivering information in real-time during 
         Hollaender teaches transmitting at the surface the pressure measurements while continuing the pressure transient test via a telemetry system (Hollaender disclosed in page 5-6 under ‘Data transmission from bottom hole pressure gauges’ section: “Bottom hole pressure is one of the most important parameters acquired during a well test. It is used for pressure transient analysis, evaluation of well deliverability but also to ensure the representivity of fluid samples … during operations. For many years, real-time access to information from downhole gauges during drill stem test … and transfer bottomhole information to the surface. One of the major limitation of such a system is the requirement … to bring data to the surface. This introduces significant risk that is often unacceptable, especially in deep water environment. The frequency of operations using wellbore bi-directional wireless acoustic telemetry systems, which were intended to solve this problem.” Therefore, it is understood that Bottom hole or downhole pressure measurements get transmitted at the surface during the pressure transient test and bottomhole information get transferred or transmitted via wireless telemetry system),
        and Hollaender teaches estimating future production from the well are performed by a computer situated at surface and interfaced with the telemetry system (According to https://en.wikipedia.org/wiki/SCADA, “SCADA (Supervisory control and data acquisition) is a control system architecture comprising computers, networked data communications and graphical user interfaces (GUI) for high-level process supervisory management”. The prior art Hollaender disclosed in page 2 under SCADA systems were installed on production platforms.” In page 3, at 2nd paragraph under the Figure 1, it has been stated: “The application of multiphase flow meters and … in surface well test packages has also significantly increased the amount of data channels acquired during well test operations … Separators, multiphase flow meters and more conventional sensors use different acquisition systems,” Moreover, in page 11-12 under section “Representative evaluation of completion performances”, it has been stated: “The acquisition of high quality pressure data during drill stem tests is of paramount importance for well test interpretation and pressure transient analysis. The quality of the acquired pressure data depends on both the location and the metrological performance of the gauges … The main challenge preventing the installation of memory gauges in a lower completion is the inability to retrieve the information from the gauges without pulling them out of hole. An application of wireless acoustic telemetry system today allows this problem to be solved.” Here, SCADA is a control system architecture comprises computers, GUI etc. and this system installed on production platforms. In order to estimate future production from the well are performed by the computer at the surface, since SCADA system comprises of computer (as discussed above). It has been discussed in page 11-12 that the acquisition of high quality pressure data is important for well test interpretation and pressure transient analysis and the quality of the acquired pressure data depends on the location and performance of the gauges, an application of wireless telemetry system 
         Therefore, Kuchuk, Proxy Model and Hollaender are analogous because they are related to perform pressure measurement in a geological reservoir model. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuchuk, Proxy Model with Hollaender to estimate or predict production for wellbore, where Pressure transient analysis plays important role in better reservoir characterization. One of ordinary skill in the art would have been motivated to make such a combination because “Obtaining accurate and representative well testing information is critical for the proper characterization of a reservoir, with confidence and quality of data being paramount importance during a well test … well testing has become real-time enabled, following in the footsteps of drilling, … production operation” (Hollaender disclosed in 1st paragraph of Abstract in page 1)
           Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2016/0116638A1 to Kuchuk et al. (hereinafter Kuchuk); submitted on IDS dated 03/05/2019, in view of Conference Paper- August 2016 “Fast Proxy Models for Probabilistic Evaluation of Downhole Fluid Sampling Operations” (hereinafter “Proxy Model”), submitted on IDS dated 07/13/2018 and further in view of a paper “Real Time Well Testing: A Game Changer–Experience and Lessons Learned Over 100 Well Tests Performed In the North Sea” from SPE (Society of Petroleum Engineering) by F Hollaender et al. (hereinafter Hollaender) and a case study “Signature Gauges Enabled by Muzic Wireless Telemetry obtain Real-Time Data from Lower Completion” from Schlumberger (hereinafter Schlumberger)
          Regarding claim 22, Kuchuk, Proxy Model and Hollaender teach The method of claim 21, wherein Hollaender teaches transmitting at the surface the pressure measurements while continuing the pressure transient test via a telemetry system includes acoustically transmitting at the surface the pressure measurements using a network of repeater nodes (Hollaender discussed in 2nd paragraph of Abstract: “The real-time well testing approach presented in this paper is the result of the evolution from basic real-time data transmission to a reliable real-time data delivery … Throughout the 100 real-time well tests completed in the North sea … Recently developed downhole tools and components controlled remotely via a wireless acoustic telemetry system and providing real-time access to downhole pressure data …” Hollaender disclosed in page 5-6 under ‘Data transmission from bottom hole pressure gauges’ section: “Bottom hole pressure is one of the most important parameters acquired during a well test. It is used for pressure transient analysis, evaluation of well deliverability but also to ensure the representivity of fluid samples … during operations. For many years, real-time access to information from downhole gauges during drill stem test … and transfer bottomhole information to the surface. These systems required a wireline as a physical medium to transmit the data from the receivers at a convenient time during the well test … One of the major limitation of such a system is the requirement … to bring data to the surface. This introduces significant risk that is often unacceptable, especially in deep water environment. The frequency of operations using wellbore bi-directional wireless acoustic telemetry systems, which acquisition of high quality pressure data during drill stem tests is of paramount importance for well test interpretation and pressure transient analysis. The quality of the acquired pressure data depends on both the location and the metrological performance of the gauges … The main challenge preventing the installation of memory gauges in a lower completion is the inability to retrieve the information from the gauges without pulling them out of hole. An application of wireless acoustic telemetry system today allows this problem to be solved. Now gauges can be clamped to a lower completion string as close as possible to the tested interval. In this case, the use of a wireless acoustic telemetry system with the repeaters installed in the DST string enables reservoir engineers to obtain real-time pressure measurements from the lower completion gauges during the test.” Here, the repeaters installed in the DST string and is connected with the telemetry system enables reservoir engineers to obtain real-time pressure measurements, therefore it is assumed that there is a network or interface with this telemetry system and repeaters i.e. telemetry system got clamped with the network of repeater nodes)
          However, Hollaender doesn’t teach … clamped on a production pipe.
          Schlumberger teaches … clamped on a production pipe (Schlumberger disclosed in 2nd page of the case study: “During the high-rate well test, bottomhole pressure data was successfully obtained at a fast scanning rate with high resolution and clamped on the pipe at the lower completion 20 m above the reservoir and perforation guns.” It has been mentioned in first page under section “Use Signature gauges enabled by Muzic telemetry”: “Schlumberger engineers recommend using Signature quartz gauges enabled by Muzic Wireless Telemetry.”  Since, wireless telemetry system allows real-time pressure data verification and better-informed decision making which eventually affects greatly on the production operations in oil, gas industry. Here, the signature gauges are clamped on the pipe, which is involved in production operations indeed, therefore this pipe is ‘production pipe’).
           Therefore, Kuchuk, Proxy Model, Hollaender and Schlumberger are analogous because they are related to perform pressure measurement in a geological reservoir model. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuchuk, Proxy Model and Hollaender with Schlumberger to estimate or predict production for wellbore, where Pressure transient analysis plays important role in better reservoir characterization. One of ordinary skill in the art would have been motivated to make such a combination because “when performing drillstem tests, the ability to acquire high-quality pressure data for pressure transient analysis depends on both the location and the metrological performance of the gauges.” (Schlumberger disclosed in 1st page of the case study at the 1st paragraph under ‘Acquire high-quality pressure data’)
 Conclusion
6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Franklin et al. (US10161243B2) discloses “A method for     
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 

   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

/NUPUR DEBNATH/     Examiner, Art Unit 2129

/REHANA PERVEEN/     Supervisory Patent Examiner, Art Unit 2129